                    Case 1:20-cv-10955-RA Document 22
                                                   21 Filed 04/16/21
                                                            04/15/21 Page 1 of 1




                                                                     Tara L. Pehush
                                                                     tara.pehush@klgates.com

                                                                     T 212-536-4852
                                                                     F 212-536-3901

        April 15, 2021


        VIA ECF

        Honorable Ronnie Abrams
        United States District Court
        Southern District of New York
        40 Foley Square - Courtroom 1506
        New York, NY 10007

        Re:      Girotto v. Brompton Bicycle, Inc., et al.
                 SDNY Case No. 1:20-cv-10955-RA

        Dear Judge Abrams:

               This office was recently retained to represent Brompton Bicycle, Inc. (“Brompton
        Bicycle”). The current deadline for Brompton Bicycle to respond to Plaintiff’s Complaint is April
        19, 2021. Upon an application from Plaintiff (Doc. #19), which was made before Brompton Bicycle
        received Notice of Service of Process, this Court extended Defendants’ time to answer or
        otherwise respond to Plaintiff’s Complaint to April 19, 2021 (Doc. #20). Plaintiff has kindly agreed
        to extend Brompton Bicycle’s time to answer or otherwise respond to his Complaint to May 19,
        2021. In addition, this matter is scheduled for an initial conference on May 7, 2021. Plaintiff and
        Brompton Bicycle are happy to appear on that date but have also agreed to adjourn the
        conference until after Brompton Bicycle has responded to Plaintiff’s Complaint.

                 Thank you for your consideration. Application granted. Defendant shall respond to the complaint
                                                    by May 19, 2021. The telephone conference scheduled for
        Respectfully,
                                                    May 7, 2021 is hereby adjourned to June 4, 2021 at 2:30 p.m.
        /s/ Tara L. Pehush
                                                    The joint letter described at Dkt. 11 shall be due by May 28,
                                                    2021.
        Tara L. Pehush                              SO ORDERED.

        cc:      B. Bradley Weitz, Esq. (via ECF)
                                                    ____________________
                                                    Hon. Ronnie Abrams
                                                    04/16/2021
K&L GATES LLP
599 LEXINGTON AVENUE NEW YORK NY 10022-6030
T +1 212 536 3900 F +1 212 536 3901 klgates.com
